--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
LOCK-UP AGREEMENT


 
This LOCK-UP AGREEMENT (the “Agreement”) is made as of the 12th day of April
2011, by Range Kentucky Holdings, LLC, a Wyoming limited liability company (the
“Holder”), in connection with its ownership of shares of Alamo Energy Corp., a
Nevada corporation (the “Company”).
 
RECITALS
 
WHEREAS, the Company and the Holder are parties to a Member Interest Purchase
and Sale Agreement dated April 12, 2011, pursuant to which the Company will
purchase certain membership interests from Holder (the “Purchase Agreement”);


WHEREAS, the Company has negotiated certain terms with the Holder, which
requires the execution of this Agreement as a condition to closing
the  transaction contemplated by the Purchase Agreement; and


WHEREAS, the Holder is willing to enter into this Agreement in connection with
the Purchase Agreement on the terms provided herein.
 
NOW, THEREFORE, IN CONSIDERATION OF THESE PRESENTS AND FOR SUCH OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE HOLDER AGREES AS FOLLOWS:
 
1. Background.
 
(a) The Holder is the beneficial owner of 8,500,000 shares of the Common Stock,
$ 0.001 par value, of the Company (the “Shares”), of which the Company has
agreed to file a Registration Statement on Form S-1 (“Form S-1”) with the
Securities and Exchange Commission (the “SEC”) pursuant to which the Company
will register for resale 3,000,000 of the Shares held by the Holder (the
“Registrable Shares”).
 
(b) The Holder understands that, as a condition to closing the transaction
contemplated by the Purchase Agreement, the Company has required an agreement
from the Holder to refrain from selling the Registrable Shares from the date
that the Form S-1 becomes effective with the SEC until the twelve month
anniversary thereof (the “Restriction Period”), except as specified in Section
2.  The Holder has entered into this Agreement in order to induce the Company to
enter into the Purchase Agreement.
 
2. Sale Restriction.
 
(a) The Holder hereby agrees that during the Restriction Period and during each
one week period in the period of time between the date that the Form S-1 becomes
effective with the SEC and the termination of the Restricted Period, the Holder
will not sell, transfer, or otherwise dispose of more than the greater of (i)
one hundred thousand (100,000) of the Registrable Shares, and (ii) the number of
Registrable Shares equal to 7.5% of the average weekly trading volume of the
Company’s common stock during the prior four calendar weeks, other than in
connection with an offer made to all stockholders of the Company in connection
with merger, consolidation, or similar transaction involving the Company.
 
The Holder further agrees that the Company is authorized to and the Company
agrees to place “stop orders” on its books to prevent any transfer of
Registrable Shares in violation of this Agreement. The Company agrees to use
commercially reasonable efforts not to allow any transaction inconsistent with
this Agreement.
 
(b) Notwithstanding the foregoing restrictions on transfer, the Holder may, at
any time and from time to time during the Restriction Period, transfer all or a
portion of the Registrable Shares (i) as bona fide gifts or transfers by will or
intestacy; (ii) to any trust for the direct or indirect benefit of the Holder or
the immediate family of the Holder, provided that any such transfer shall not
involve a disposition for value; (iii) to a charity or trust the beneficiaries
of which are exclusively the Holder and/or a member or members of the Holder’s
immediate family or pursuant to any court order or court settlement; (iv) sales,
dispositions or other transfers to affiliates of the Holder, including its
members (if a limited liability company) or its partners (if a partnership); and
(v) the transfer by the Holder of its Registrable Shares to any existing
shareholder of the Company; provided, that, in the case of any gift or transfer
described in clauses (i), (ii), (iii), (iv) or (v) each donee or transferee
agrees in writing to be bound by the terms and conditions contained herein in
the same manner as such terms and conditions apply to the Holder.
 
 
1

--------------------------------------------------------------------------------

 
(c) In the event of any stock dividend, stock split or consolidation of shares
or any like capital adjustment of any of the outstanding securities of the
Company, all new, substituted or additional securities or other property to
which Holder becomes entitled by reason of ownership of the Registrable Shares
shall be subject to restriction with the same force and effect as the
Registrable Shares subject to restriction immediately before such event.
 
3. Miscellaneous.
 
(a) At any time, and from time to time, after the signing of this Agreement, the
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Company to carry out the intent and purposes of this
Agreement.
 
(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada without regard to principles of conflicts of laws.
Any action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of
Nevada or in the federal courts located in the state of Nevada. The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
               (c) Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.
 
(d) Notice to the Holder. The Holder hereby irrevocably waives personal service
of process and consents to process being served in any suit, action, or
proceeding in connection with this Agreement by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to the Holder at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.
 
(e) The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
the Holder or to which the Holder is subject to by applicable law.
 
(f) This Agreement shall be binding upon the Holder, its legal representatives,
successors, and assigns.
 
(g) This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original, but all of which will be one and the same
document.  Facsimiles and electronic copies in portable document format (“PDF”)
containing original signatures shall be deemed for all purposes to be originally
signed copies of the documents that are the subject of such facsimiles or PDF
versions.
 
(h) The Company agrees not to take any action or allow any act to be taken that
would be inconsistent with this Agreement.
 
(i) The Holder acknowledges that this Agreement is being entered into for the
benefit of the Company, may be enforced by the Company and may not be amended
without the written consent of the Company, whose consent may be withheld,
delayed, or denied for any reason or for no reason.
 
 
[Remainder of Page Intentionally Left Blank]
 

 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the Holder has
executed this Agreement as of the day and year first above written.
 



 
Company:
 
ALAMO ENERGY CORP.
a Nevada corporation 
   
 
By:
 
/s/ Allan Millmaker
     
Allan Millmaker
Its: Chief Executive Officer 
 



 

 
Holder:
 
RANGE KENTUCKY HOLDINGS LLC
 
By its Manager: Range Exploration Partners LLC
   
 
By:
 
/s/ Frode Aschim
     
Frode Aschim
Its: Manager
   
 
 
8,500,000 Shares
 
Number of Shares of Common Stock Actually Owned
 
Number of Shares of Common Stock Beneficially Owned, if different than Number of
Shares Actually Owned (Describe such shares and related instruments on next
page.)



                          


 
3 

--------------------------------------------------------------------------------